 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8
 9 ALAN ZENDER, an individual; A.Z., a            CASE NO. 2:17-cv-01894-MCE-AC
   minor by and through his guardian ad
10 litem, ALICIA ZENDER; A.Z. a minor by          ORDER
   and through her guardian ad litem, ALICIA
11 ZENDER,
12                Plaintiffs,

13         vs.

14 PEARL INVESTMENT COMPANY LLC, A
   California Limited Liability Company; and
15 DOES 1 through 10, INCLUSIVE
16                Defendants.

17
18
19         The Petition of Guardian Ad Litem Alicia Zender (ECF No. 26) was submitted to

20 the Court, such matter considered by the Honorable Morrison C. England, Jr. presiding.
21 After considering the Petition, oral argument held on September 20, 2018, and all other
22 matters presented, the Court finds that the proposed settlement serves the best interests
23 of Plaintiffs. IT IS HEREBY ORDERED THAT:
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /

                                               ORDER`
 1         1.   The Petition (ECF No. 26) is GRANTED and the compromise is approved.

 2              The minor Plaintiffs shall receive the following by way of settlement:

 3                     $15,140 to A.Z.; and

 4                     $15,140 to A.Z.

 5         2.   Within 72 hours of receipt of a check payable to the order of the Petitioner

 6              as trustee for the respective Claimants, Guardian Ad Litem Alicia Zender

 7              shall deposit the checks for the minor children in blocked accounts at a

 8              federally insured bank or credit union.

 9         3.   Guardian Ad Litem Alicia Zender must deliver to each depository at the time

10              of deposit a copy of this order.

11         4.   No withdrawals of principal or interest may be made from the blocked

12              accounts without a written order under this case name and number, signed

13              by a judge, and bearing the seal of this Court, until the respective minors

14              attain the age of 18 years. When the respective minor attains the age of 18

15              years, the depository, without further order of this Court, is authorized and

16              directed to pay by check or draft directly to the former minor, upon proper

17              demand, all moneys including interest deposited under this order. The

18              money on deposit is not subject to escheat. The blocked accounts in this

19              matter are to be opened solely for the benefit of minor Plaintiffs in this case

20              and such funds placed, therein, cannot be accessed by anybody other than

21              the respective minor Plaintiffs upon reaching the age of majority. The

22              parents/guardian ad litem shall have no right to access any of the funds in

23              such blocked account for any reason.

24         5.   Guardian Ad Litem Alicia Zender is authorized and directed to execute any

25              and all documents reasonably necessary to carry out the terms of the

26              settlement.

27 / / /
28                                                 2                   2:17cv01894-MCE-AC
                                              ORDER
 1       6.    Bond is waived.

 2       7.    The Clerk of the Court is directed to close this action.

 3       IT IS SO ORDERED.

 4 Dated: October 15, 2018
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             3                      2:17cv01894-MCE-AC
                                             ORDER
